Title: To John Adams from Alexander Haddon, 3 January 1791
From: Haddon, Alexander
To: Adams, John



Sir
Boston 3rd. Jany. 1791

In behalf of the Marine Society of this Town, we have the Honor of addressing you on a subject that has long engaged the attention of that Corporation.—The encouragement & preservation of our Seamen must interest every man who considers how valuable the labours of that class of men are to a commercial Country, nor will the Interest be lessen’d from the view of them, in time of War, as the maritime Barrier of the United States.—From your exalted Rank in the National Government, uniform & ardent attachment to, & extensive knowledge of the best & greatest Interests of our Country, the Society have directed us their Committee to transmit the papers which accompany this Letter for your Consideration.—And, if the proposals included in them should meet your Approbation, to request your assistance in Congress on the business.  There is an additional Argument, omitted in the petition, which might be urged for the Erection of an Hospital, That sick Sailors are compelled to take up their lodgings in Houses very illy provided for their accommodation,  not to add the variety of gross Impositions they are subjected to.  Numbers of them annually perish, whose lives might be preserved were they admitted into a Hospital, where they would find the best medical aid, good nursing & comfortable lodging & diet on easy Terms.

Should you approve this application, We must beg you to be at the Trouble of conversing with the Gentlemen who represent this State in both Houses of Congress, to whom we have addressed a Letter.
From the partial & flattering Consideration of numbering You among their Members, the Society have been induced to sollicit your Advice & Services in this Business.
We are with Sentiments of the most affectionate respect & sincere personal attachment / Dear Sir / Your faithful humble Servants




Wm TudorAlexr HodgdonAaron DexterWm. DebloisSheml RussellMungo MarkeyW ScollayThe Society are desirous of knowing whether any measures were adopted in consequence of the application of the Merchants to the President of the United States on the Subject of the Pilotage and Regulations of the Harbour of Boston—As you were so obliging as to take charge of those Papers we would thank you for any Information respecting them. The Merchants are equally anxious with the Society on this Subject.—
